DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 9/12/2021.
2.	Claims 1 and 4-11 are pending in the application. Claims 1 and 10 are independent claims. Dependent claim 11 is a new dependent claim. 
3.	The rejection of claims 1-10 remain rejected under 35 U.S.C. 102 as being anticipated by Qian. The rejection of claims 1-10 under 35 U.S.C. 101 as being directed to nonstatutory subject matter has been withdrawn pursuant to applicant’s amendments.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1, 4-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to independent claim 1, the claim recites the following:
	‘receiving patient case files from a data interface, each patient case file comprising a set of textual information and a set of image data; performing computer vision object detection on the set of image data, wherein the object detection uses the set of extracted clinical terms to generate a list of space occupied lesion candidates with a set of semantic descriptors’
The specification, paragraphs 0028 discloses receiving a patient case containing a set of textual data and a set of image data. Paragraph 0030 states textual data is fed into a textual analysis engine. The output of the analysis includes the radiological finding type and a set of clinical terms. The radiological finding type is sent to the visual object matching engine. Paragraph 0031 states the visual object matching engine receives the radiological finding type, along with image data from the patient case. The visual object matching engine determines the location and semantic descriptors of all candidates for the radiological finding type extracted by the textual analysis engine. The specification does not provide support for  ‘object detection uses the set of extracted clinical terms to generate a list of space occupied lesion candidates with a set of semantic descriptors’. The specification provides support for determining the location and semantic descriptors of all candidates for the radiological finding type. Thus, the claim contains subject matter related to ‘each patient case file comprising a set of image data and performing computer vision object detection on the set of image data using the set of extracted clinical terms’ which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claims 4-9 and 11, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims. 




Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al., PGPub. 2014/0149407 filed (2/6/2013).
In reference to independent claim 1, Qian teaches:
	receiving a patient case from a data interface, the patient case comprising a set of textual information and a set of image data (Qian, para. [0036, 0042-0046, 0050 and 0054]) when a modality is ultrasound (US) and right breast information (e.g., text and/or images) for the particular patient are automatically extracted. The system includes a report analyzer and image data analysis in relation to a 
	performing natural language processing on the textual information using a standard medical vocabulary to produce a set of extracted clinical terms (Qian, para. [0042, 0055-0056, 0058]) the system includes report analyzer which may be a semantic natural language processing module that receives and turns an unstructured radiology report into a collection of interpretations for output. The parser uses syntactic rules stored in memory or database for syntactic processing and parsing the received sentences into words and sentences, and for grouping  the words of a sentence to syntactic structures. The report analyzer may be referred to as a natural language processing module used to interpret sentences. 
	performing reverse inference on the set of extracted clinical terms by applying a set of expert knowledge to produce a prioritized list of semantic descriptions for space occupied lesions (Qian, para. [0043, 0044, 0057-0058] Finding may be given BIRAIDS descriptors and referred to as BIRAIDS finding. Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the figure 2B. Matching engine translates a BIRAIDS finding, which may be a set of grouped BIRAIDS descriptors, to a set of search cues, and matches the search cues with the interpretations to identify relevant interpretations. A medical ontology is used to detect medical terms of each syntactic structure received from the parser and maps a modality to modality specific keywords.
	performing computer vision object detection on the set of image data, wherein the object detection uses the set of extracted clinical terms to generate a list of space occupied lesion candidates with a set of semantic descriptors (Qian, para. [0042-0044, 0049] Each interpretation is associated with a modality attribute that indicates the type of image study from which a finding was identified, where the finding may be given BIRAIDS descriptors and referred to as a BIRAIDS finding. Image attributes may 
	detecting a best candidate for space occupied lesions, wherein the detecting applies a logic that uses the prioritized list of semantic descriptions for space occupied lesions and the list of space occupied lesion candidates with semantic descriptors (Qian, para. [0071]) the interpretation of a sentence can be modeled as a vector of properties including modality, laterality, location, margin, in the same way as a BIRAIDS finding. A weight is assigned to the property: the more important the property is for the current clinical context, the higher the weight is the more relevant (i.e. best candidate) is for a specific property. A second interpretation of the limitation is taught by Qian (para. [0069]) when it discloses a means for a user selecting a BIRAIDS finding which can comprise a multiple of BIRAIDS descriptors, the system evaluated a numeric relevance score indicating how well each sentence of each discussion matches the BIRAIDS finding thus providing a best candidate for specific lesions selected from figure 9 (item 960) that uses the syntactic structures of each report and the list of space occupied lesion candidates with semantic descriptors.
storing the set of image data linked with the prioritized list of semantic descriptions in a storage system to be searchable and viewable by a medical practitioner (Qian, para. [0004]) Allows radiologists to annotate lesions according to BIRAIDS on images and stores the annotation in databases. The next time when radiologist read studies of recurring patients, the can view prior images with annotated findings.
In reference to dependent claim 4, Qian teaches:
	wherein the set of expert knowledge comprises a scored list of diseases and managements (Qian, para. [0069-0072]) the user selects a BIRAIDS finding which can comprise a multipl of BIRAIDS 
In reference to dependent claim 5, Qian teaches:
	wherein the set of expert knowledge comprises a list of scored pairs of symptom to diagnosis (Qian, para. [0066-0071] the location of a lesion is typically characterized by the quadrant and clock position. Using the ontology engine, 9 to 12 o’clock positions of the left breast is mapped to the upper inner quadrant of the left breast. Mass is mapped to lesion and all derived keywords are stemmed. 
In reference to dependent claim 6, Qian teaches:
	Wherein the set of expert knowledge comprises a probability that semantic description are related to a specific disease (Qian, para. [0066-0071]) when the user selects a BIRAID finding which can comprise a multiple of BIRAIDS descriptors, the system evaluates a numeric relevance score indicating how well each sentence of each discussion matches the selected BIRAIDS finding.
In reference to dependent claim 7, Qian teaches:
	wherein the set of expert knowledge comprises a probability that a clinical clue is related to a specific disease (Qian, para. [0071-0073]) to compute the numeric relevance score of a sentence with respect to a BIRAIDS finding, a property in the vector of the interpretation is matched to that of the BRAIDS finding. 
In reference to dependent claim 8, Qian teaches:
	wherein the set of semantic descriptors comprises a set of shape, density, and margin descriptions (Qian, para. [0042-0045] Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the BIRAIDS ultrasound GUI.


In reference to dependent claim 9, Qian teaches:
	wherein performing object detection comprises applying a machine learning algorithm (Qian, para. [0042-0044, 0049] each interpretation is associated with a modality attribute that indicates the type of image study from which a finding was identified, where the finding may be given BIRAIDS descriptors and referred to as a BIRAIDS finding. Image attributes may be automatically extracted using computer image and/or text analyzers and identifiers using computer vision and/or identification and extraction algorithms.
In reference to independent claim 10, Qian teaches:
	receiving a set of extracted clinical terms, wherein the set of extracted clinical terms are generated from an electronic patient case data file (Qian, para. [0036, 0042-0046, and 0050]) when a modality is ultrasound (US) and right breast information (e.g., text and/or images) for the particular patient are automatically extracted. The system includes a report analyzer and image data analysis in relation to a patient case.
	receiving a set of expert knowledge from a database 
(Qian, para. [0043, 0044] Finding may be given BIRAIDS descriptors and referred to as BIRAIDS finding. Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the figure 2B and 9. Matching engine translates a BIRAIDS finding, which may be a set of grouped BIRAIDS descriptors, to a set of search cues, and matches the search cues with the interpretations to identify relevant interpretations.
	performing reverse inference on the set of extracted clinical terms by applying the set of expert knowledge to produce a prioritized list of semantic descriptions (Qian, para. [0043, 0044] Finding may be given BIRAIDS descriptors and referred to as BIRAIDS finding. Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the figure 2B. Matching engine translates a BIRAIDS finding, which may be a set of 
determining the location of a radiological finding in an image by applying computer vision using the prioritized list of semantic descriptions (Qian, para. [0042-0044, 0049] Each interpretation is associated with a modality attribute that indicates the type of image study from which a finding was identified, where the finding may be given BIRAIDS descriptors and referred to as a BIRAIDS finding. Image attributes may be automatically extracted using computer image and/or text analyzers and identifiers using computer vision and/or identification and extraction algorithms, for example, to detect and identify lesions in an image of a breast. As presently claimed, (Qian, para. [0073]) the BIRAIDS annotations found in figure 9 illustrate findings that include space occupied lesion candidates with a set of semantic descriptors.
storing the set of image data linked with the prioritized list of semantic descriptions in a storage system to be searchable and viewable by a medical practitioner (Qian, para. [0004]) Allows radiologists to annotate lesions according to BIRAIDS on images and stores the annotation in databases. The next time when radiologist read studies of recurring patients, the can view prior images with annotated findings.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., PGPub. 2014/0149407 filed (2/6/2013) in view of Kopylov PGPub. 2018/0239868 filed (2/17/2017).
In reference to dependent claim 11, Qian teaches:
Wherein the set of image data from the total of all the patient case files exceeds 0.1 Terabytes (Qian, para. [0004]) Allows radiologists to annotate lesions according to BIRAIDS on images and stores the annotation in databases. The next time when radiologist read studies of recurring patients, the can view prior images with annotated findings. 
The reference to Qian fails to explicitly state the set of image data exceeds 0.1 Terabytes however the reference to Kopylov (para. 0366) teaches a means of image data items with sizes in the Gigabyte and Terabyte range and recommends not to frequently transfer image data items between devices when the size is in this range. Thus, the image data in the range of either Gigabytes or Terabytes was well-known at the time the invention was made. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Qian which allows specialists to view and modify image data sets with the reference to Kopylov which discloses image data in specific Terabyte range since it would have provided an added benefit of allowing specialists to view large amounts of stored image data on a device.



Response to Arguments
10.	Applicant's arguments filed  have been fully considered but they are not persuasive. Applicant argues on page 8 of the arguments that the image descriptors arise from application of the reverse inference engine based on the clinical diagnosis which refers how the inference engine starts. More specifically, para. 0033 states ‘the clinical inference engine starts from clinical terms and semantic descriptors of radiological findings. The process starts from diagnosis and clinical terms’. The specification clearly points to two essential items used throughout the invention which include a ‘radiological finding type’ and a ‘set of clinical terms’. The claim only mentions performing reverse inference on the set of extracted clinical terms and leaves out the ‘finding type’ which related to ‘radiological finding’ thus essential to the reverse inference engine analysis. Further, the visual object matching engine receives the ‘radiological finding type’ from the textual analysis engine. The reference to Qian, para. [0043, 0044, 0057-0058] teaches ‘finding may be given BIRAIDS descriptors and referred to as BIRAIDS finding. Each interpretation has attributes that describe, if any, various aspects of a lesion, e.g. laterality, locality, depth, shape, and/or other attributes, such as shown in the figure 2B. Matching engine translates a BIRAIDS finding, which may be a set of grouped BIRAIDS descriptors, to a set of search cues, and matches the search cues with the interpretations to identify relevant interpretations. A medical ontology is used to detect medical terms of each syntactic structure received from the parser and maps a modality to modality specific keywords. Thus, the clinical terms are identified within the textual content and used produce a prioritized list of semantic descriptions (i.e. BIRAIDS descriptors) for space occupied lesions. Thus, as presently claimed, the reference to Qian provides proficient teaching of the ‘reverse inference’ on the set of extracted clinical terms. 



Conclusion
11.	The examiner recommends holding an interview to discuss concepts as they relate to the output of the textual analysis engine (i.e. the radiological finding type) and how the radiological finding type is used by the visual object matching engine and how the visual object matching engine determines the location and semantic descriptors of all candidates for the radiological finding type extracted by the textual analysis engine. The concepts can be found in the specification, paragraphs 0030-0033. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178